—In an action to foreclose on a mortgage, the defendant appeals from a judgment of the Supreme Court, Kings County (Held, J.), dated November 26, 1996, which, inter alia, is in favor of the plaintiff and against him in the principal sum of $130,951.04.
Ordered that the judgment is affirmed, with costs.
The defendant’s contention that the subject loan is criminally usurious has already been considered and rejected by prior decision and order of this Court dated May 2, 1994 (see, Shifer v .Kelmendi, 204 AD2d 300; cf., People v Williams, 188 AD2d 573).
The defendant’s remaining contention is without merit.
Thompson, J. P., Joy, Goldstein and Luciano, JJ., concur.